COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00394-CV


Sandra Joyce Hemphill                  §    From County Court at Law No. 1

                                       §    of Tarrant County (2013-005590-1)
v.
                                       §    January 9, 2014

Larry Moffett                          §    Opinion by Justice Gabriel

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS


                                   By _________________________________
                                      Justice Lee Gabriel